OPINION — AG — ** UNCONSTITUTIONAL — BILL — FOREIGN CORPORATIONS — BUSINESS IN STATE OF OKLAHOMA ** IS THIS BILL CONSTITUTIONAL ? — " IT SHALL BE CONSIDERED A COMPLIANCE WITH THE PROVISIONS OF ARTICLE IX, SECTION 43
OF THE CONSTITUTION OF THE STATE OF OKLAHOMA, FOR FOREIGN CORPORATION SEEKING TO QUALIFY TO DO BUSINESS WITHIN THE STATE OF OKLAHOMA, IN LIEU OF FILING WITH THE CORPORATION COMMISSION A LIST OF ALL OF THEIR STOCKHOLDERS WITH THEIR ADDRESSES AND THE AMOUNT OF STOCK HELD BE EACH, TO MAINTAIN AT ITS PRINCIPAL OFFICE SUCH INFORMATION, WHICH SHALL BE AVAILABLE TO THE CORPORATION COMMISSION IMMEDIATELY UPON ITS REQUEST. SAID LIST OF STOCKHOLDERS, WITH THE ACCOMPANYING INFORMATION, WHEN THUS HELD, SHALL BE DEEMED TO BE WITHIN THE CONSTRUCTIVE POSSESSION OF THE CORPORATION COMMISSION " — NEGATIVE — IT IS UNCONSTITUTIONAL. CITE: ARTICLE IX, SECTION 43 (FRED HANSEN)